

Exhibit 10.8
LULULEMON ATHLETICA INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the lululemon athletica inc. 2014 Equity Incentive Plan
(the “Plan”) and the Restricted Stock Units Agreement attached hereto (the
“Agreement”), as follows:
Participant:
__________________________
Employee ID:


______________________
Grant Date:
__________________________
 
Grant No.:
______________________
Target Number of Units:
_________________, subject to adjustment as provided by the Agreement.
Settlement Date:
Except as otherwise provided in the Agreement or a separate written employment
or other agreement between a Participating Company and the Participant, as soon
as practicable on or after each Unit Vesting Date (or such other date on which
the Award vests pursuant to Sections 4 or 7 of the Agreement), but in any event
no later than seventy four (74) days following such date.
Vested Units:
Except as provided in the Restricted Stock Units Agreement or a separate written
employment or other agreement between a Participating Company and the
Participant and provided that the Participant’s Service has not terminated prior
to the applicable Unit Vesting Date set forth below, the percentage of the Total
Number of Units which become Vested Units on each Unit Vesting Date Shall be as
follows:
 
Unit Vesting Date
Percentage of Total Number of Units Vesting:
 
[Insert vesting dates]
[Insert vesting percentages]

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. The Participant acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus for the Plan,
represents that the Participant has read and is familiar with the provisions of
the Plan and the Agreement, and hereby accepts the Award subject to all of their
terms and conditions.


LULULEMON ATHLETICA INC.
By:
__________________
 
__________________
 
 
Address:
1818 Cornwall Avenue
 
Vancouver, British Columbia
 
Canada, V6J 1C7
 
 
Attachment:
Restricted Stock Units Agreement




--------------------------------------------------------------------------------



LULULEMON ATHLETICA INC.
RESTRICTED STOCK UNITS AGREEMENT


lululemon athletica inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Grant Notice”) to which this Restricted
Stock Units Agreement (the “Agreement”) is attached an Award consisting of
Restricted Stock Units subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to the
lululemon athletica inc. 2014 Equity Incentive Plan (the “Plan”), as amended to
the Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan, and a prospectus for the Plan (the “Plan Prospectus”)
in the form most recently prepared in connection with the registration with the
Securities and Exchange Commission of the shares issuable pursuant to the Plan,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.
The Participant also acknowledges and agrees that the purpose of this grant of
Restricted Stock Units is to compensate the Participant in exchange for
contributions made while actively at work. Accordingly, vesting will be deferred
for periods of leave in accordance with Section 4.2 below.
1.    DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)    “Dividend Equivalent Units” mean additional Restricted Stock Units
credited pursuant to the Dividend Equivalent Right described in Section 3.3.
(b)    “Units” means the Restricted Stock Units originally granted pursuant to
the Award and the Dividend Equivalent Units credited pursuant to the Award, as
both shall be adjusted from time to time pursuant to Section 8.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any executive officer of the Company shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided such executive officer has apparent authority with respect to such
matter, right, obligation, or election. The Company intends that the Award
comply with, or be exempt from, Section 409A (including any amendments or
replacements of such section), and the provisions of this Agreement shall be
construed and administered in a manner consistent with this intent.
3.    THE AWARD.
3.1    Grant of Units. On the Grant Date, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 3.3 and 8. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.



--------------------------------------------------------------------------------



3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Stock issued upon settlement of the Units, the
consideration for which shall be past Services actually rendered and/or future
Services to be rendered a Participating Company. Notwithstanding the foregoing,
if required by applicable law, the Participant shall furnish consideration in
the form of cash or past Services having a value not less than the par value of
the Stock issued upon settlement of the Units.
3.3    Dividend Equivalent Units. This Agreement also constitutes the award of a
Dividend Equivalent Right to the Participant. On the date that the Company pays
a cash dividend to holders of Stock generally, the Participant shall be credited
with a number of additional whole Dividend Equivalent Units determined by
dividing (a) the product of (i) the dollar amount of the cash dividend paid per
share of Stock such date and (ii) the sum of the Total Number of Units and the
number of Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited as of such
date, by (b) the Fair Market Value per share of Stock on such date. Any
resulting fractional Dividend Equivalent Units shall be rounded down to the
nearest whole number. Such additional Dividend Equivalent Units shall be subject
to the same terms and conditions and shall be settled or forfeited in the same
manner and at the same time as the Units originally subject to the Award with
respect to which they have been credited.
4.    VESTING OF UNITS.
4.1    In General. Except as provided by this Section 4 and Section 7, the Units
shall vest and become Vested Units as provided in the Grant Notice.
4.2    Effect of Leave of Absence. Unless otherwise required by law, in the
event that the Participant has taken in excess of thirty (30) days in a leave or
leaves of absence during the period beginning on the Grant Date and ending on
the applicable Unit Vesting Date, the applicable Unit Vesting Date will be
deferred for a period of time equal to the duration of such leave or leaves of
absence.
4.3    Termination for Any Reason Other Than Death or Disability. In the event
of the termination of the Participant’s Service for any reason other than death
or Disability (whether voluntary or involuntary and with or without Cause) prior
to a Unit Vesting Date, the Participant shall, subject to applicable laws,
forfeit and the Company shall automatically reacquire all of the unvested Units
subject to the Award. The Participant shall not be entitled to any payment for
such forfeited Units.
4.4    Termination by Reason of Death. In the event of the death prior to any
Unit Vesting Date, then on the date of such death unvested Units shall become
Vested Units.
4.5    Termination by Reason of Disability. In the event of the termination of
the Participant’s Service by reason of Disability prior to any Unit Vesting
Date, then on the date of such termination all unvested Units shall become
Vested Units.
4.6    Forfeiture For Violations of Non-Compete and/or Non-Solicitation
Agreements. Notwithstanding anything above to the contrary, if, during the
Participant’s Service, or following the Participant’s termination of Service,
the Participant violates any provision contained in a written service or other
agreement applicable to the Participant (or any other written policy of the
Participating Company Group of general application) relating to the prohibition
of the Participant from engaging in activities which would violate any legally
enforceable non-compete or non-solicitation clause or rule prior to any Unit
Vesting Date, then all of the Units shall be treated as unvested and forfeited
as of the date on which such violation occurs. In addition, effective upon any
violation described above, any Units which have become Vested Units during the
Participant’s Service, or following the Participant’s termination of Service
shall be forfeited by the Participant and any shares of Stock retained by such
Participant shall be returned to the Company or, if the Participant no longer
retains such shares because the



--------------------------------------------------------------------------------



Participant has disposed of the shares (including, but not limited to shares
subject to Section 6.2), then the Participant shall remit the Fair Market Value
of the shares on the date the Participant disposed of them.
5.    SETTLEMENT OF THE AWARD.
5.1    Issuance of Stock. Subject to the provisions of Section 5.3 below, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit one (1) share of Stock. Shares of Stock issued in settlement of
Units shall be subject to any restrictions as may be required pursuant to
Section 5.3, Section 6, or the Trading Compliance Policy.
5.2    Beneficial Ownership of Shares of Stock; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares of
Stock acquired by the Participant pursuant to the settlement of the Award.
Except as otherwise provided by this Section 5.2, a certificate for the shares
of Stock as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant. In
addition, shares of Stock settled as a result of this Agreement may be held in
book entry form.
5.3    Restrictions on Grant of the Award and Issuance of Shares of Stock. The
grant of the Award and issuance of shares of Stock upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state law or foreign law with respect to such securities. No share of Stock may
be issued hereunder if the issuance of such shares would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations, including, without limitation, the requirements of any stock
exchange or market system upon which the Stock may then be listed. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares of Stock subject to the Award shall relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority shall not have been obtained. As a condition to
the settlement of the Award, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.
5.4    Fractional Shares. The Company shall not be required to issue fractional
shares of Stock upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Units shall be rounded down to
the nearest whole number.
6.    TAX MATTERS.
6.1    Responsibility for Taxes. Notwithstanding any contrary provision of this
Agreement, the Company shall have no obligation to process the settlement of the
Award or to deliver Common Shares unless and until satisfactory arrangements (as
determined by the Company) will have been made by Participant with respect to
the payment of income, employment, social insurance, National Insurance
Contributions, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to Participant’s participation in the Plan and legally
applicable to Participant including, without limitation, in connection with the
grant, vesting or settlement of the Award, the subsequent sale of Common Shares
acquired under the Plan and/or the receipt of any dividends on such Common
Shares which the Company determines must be withheld (“Tax-Related Items”). If
Participant fails to make satisfactory arrangements for the payment of any
required Tax-Related Items hereunder at the time of the Award settlement,
Participant acknowledges and agrees that the Company may refuse to deliver the
Common Shares if such amounts are not delivered at the time of settlement.
Participant authorizes the Company and/or the Affiliate to withhold any
Tax-Related Items legally payable by Participant from his or her wages or other
cash compensation paid to Participant by the Company and/or the Affiliate or
from proceeds of the sale of Common Shares. Further, if Participant is subject
to tax in more than one jurisdiction between the date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the



--------------------------------------------------------------------------------



Company and/or Affiliate employer, or former employer, as applicable, may be
required to withhold or account for tax in more than one jurisdiction.
Regardless of any action of the Company or the Affiliate, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Affiliate. Participant further acknowledges that the
Company and the Affiliate (1) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.
6.2    Withholding in Shares. Subject to applicable law, the Company may require
the Participant to satisfy Tax-Related Items by deducting from the shares of
Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares of Stock having a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such Tax-Related Items determined by the applicable
minimum statutory withholding rates.
7.    CHANGE IN CONTROL.
7.1    Acceleration of Vesting Upon a Change in Control. In the event of the
consummation of a Change in Control prior to any Unit Vesting Date, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may assume or continue the Company’s rights and
obligations with respect to outstanding Awards or substitute for outstanding
Awards substantially equivalent rights with respect to the Acquiror’s stock. For
purposes of this Section 7.1, an Award shall be deemed assumed if, following the
Change in Control, the Award confers the right to receive, for each Unit subject
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Stock of the Company on the effective date of the
Change in Control was entitled for each Unit subject to an Award. In the event
that the Acquiror elects not to assume, continue or substitute for the
outstanding Awards in connection with a Change in Control, the vesting of 100%
of the then unvested Units shall be accelerated in full and such Units shall be
deemed Vested Units effective as of the date of the Change in Control, provided
that the Participant’s Service has not terminated prior to the Change in
Control. In settlement of the Award, the Company shall issue to the Participant
one (1) share of Stock for each Vested Unit determined in accordance with this
Section 7.1. The vesting of Units and settlement of the Award that was
permissible solely by reason of this Section 7.1 shall be conditioned upon the
consummation of the Change in Control. Notwithstanding the foregoing, the
Committee may, in its discretion, determine that upon a Change in Control, each
Award outstanding immediately prior to the Change in Control shall be canceled
in exchange for payment with respect to 100% of the Units which are subject to
accelerated vesting in (a) cash, (b) stock of the Company or the Acquiror, or
(c) other property which, in any such case, shall be in an amount having a Fair
Market Value equal to the Fair Market Value of the consideration to be paid per
share of stock in the Change in Control for each such Unit (subject to any
required tax withholding). Such payment shall be made as soon as practicable
following the Change in Control.
7.2    Termination After Change in Control. Notwithstanding anything in this
Agreement to the contrary, if the Award is assumed or continued following a
Change in Control, and if the Participant’s Service ceases as a result of a
Termination After Change in Control (as defined below), the surviving Units
shall become Vested Units and the Award shall be settled promptly following such
event.
(a)    “Termination After Change in Control” shall mean either of the following
events occurring within two (2) years after a Change in Control:
(i)    Termination of the Participant’s Service with the Participating Company
Group or such successor without Cause; or



--------------------------------------------------------------------------------



(ii)    The Participant’s resignation for Good Reason (as defined below) within
ninety (90) days of the Participant first becoming aware of the event
constituting Good Reason provided the Participant has provided the Company (or
its successor) notice of such condition and the opportunity to cure the event.
Notwithstanding any provision herein to the contrary, Termination After Change
in Control shall not include any termination of the Participant’s Service which
(A) is for Cause; (B) is a result of the Participant’s voluntary termination of
such relationship other than for Good Reason; or (C) occurs prior to the
effectiveness of a Change in Control.
(b)     “Good Reason” shall mean any one or more of the following:
(i)    Without the Participant’s written consent, a material adverse change in
the Participant’s duties and responsibilities as compared to the Participant’s
duties and responsibilities immediately prior to the Change in Control;
(ii)    Without the Participant’s written consent, the relocation of the
Participant’s principal place of Service to a location that is more than fifty
(50) miles from the Participant’s principal place of Service immediately prior
to the date of the Change in Control, or the imposition of travel requirements
substantially more demanding of the Participant than such travel requirements
existing immediately prior to the date of the Change in Control; or
(iii)    Any failure by the Participating Company Group (or its successor) to
pay, or any material reduction by the applicable Participating Company Group of,
(A) the Participant’s base salary in effect immediately prior to the date of the
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other similarly situated persons with
responsibilities, organizational level and title comparable to the
Participant’s), or (B) the Participant’s target bonus opportunity, if any, in
effect immediately prior to the date of the Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by the Participant).
8.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.
Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares, appropriate and proportionate
adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of the grant of Units
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all Units originally acquired hereunder. Any
fractional Unit or share resulting from an adjustment pursuant to this Section
shall be rounded down to the nearest whole number. Such adjustments shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.
9.    RIGHTS AS A STOCKHOLDER.
The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No



--------------------------------------------------------------------------------



adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 8.
10.    LEGENDS.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
11.    COMPLIANCE WITH SECTION 409A.
It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for non
compliance. In connection with effecting such compliance with Section 409A, the
following shall apply:
11.1    Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
11.2    Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
which constitute a “deferral of compensation” within the meaning of the Section
409A Regulations in any manner which would not be in compliance with the Section
409A Regulations.
11.3    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.
11.4    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to



--------------------------------------------------------------------------------



entering into this Agreement and is not relying upon any representations of the
Company or any of its agents as to the effect of or the advisability of entering
into this Agreement.
12.    SERVICE CONDITIONS. In accepting the Award, the Participant acknowledges
and agrees that:
(a)    Any notice period mandated under applicable law shall not be treated as
Service for the purpose of determining the vesting of the Award; and the
Participant’s right to vesting of Common Shares in settlement of the Award after
termination of Service, if any, will be measured by the date of termination of
the Participant’s active Service and will not be extended by any notice period
mandated under applicable laws. Subject to the foregoing and the provisions of
the Plan, the Company, in its sole discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.
(b)    The Plan is established voluntarily by the Company. It is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement.
(c)    The grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of Awards, even if Awards have been granted repeatedly in the past.
(d)    All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.
(e)    The Participant’s participation in the Plan shall not create a right to
further Service with the Company or an Affiliate and shall not interfere with
the ability of with the Company or Affiliate to terminate the Participant’s
Service at any time, with or without cause, subject to applicable laws.
(f)    The Participant is voluntarily participating in the Plan.
(g)    The Award is an extraordinary item that does not constitute compensation
of any kind for Service of any kind rendered to the Company or Affiliate and
which is outside the scope of the Participant’s employment contract, if any.
(h)    The Award is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
(i)    In the event that the Participant is not an employee of a the Company or
Affiliate, the Award grant will not be interpreted to form an employment
contract or relationship with such entity that does not otherwise exist.
(j)    The future value of the underlying Common Shares is unknown and cannot be
predicted with certainty. The value of the Common Shares may increase or
decrease.
(k)    No claim or entitlement to compensation or damages arises from
termination of the Award or diminution in value of the Award or Common Shares
and the Participant irrevocably releases the Company and Affiliates from any
such claim that may arise. If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.
13.    DATA PRIVACY CONSENT. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by the Company for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company holds certain personal information about the Participant, including, but
not limited to, the Participant’s name, home address and telephone number, date
of



--------------------------------------------------------------------------------



birth, social insurance number or other identification number, salary,
nationality, job title, any Common Shares or directorships held in the Company,
details of all Awards or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or elsewhere, and
that the recipient’s country may have different including less stringent data
privacy laws and protections than the Participant’s country. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the Participant’s local human
resources representative. The Participant authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Common Shares acquired pursuant to the Award. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.
14.    MISCELLANEOUS PROVISIONS.
14.1    Termination or Amendment. The Committee may terminate or amend the Plan
at any time. No amendment or addition to this Agreement shall be effective
unless in writing and, to the extent such amendment is necessary to comply with
applicable law or government regulation (including, but not limited to Section
409A), may be made without the consent of the Participant.
14.2    Nontransferability of the Award. Prior to the issuance of shares of
Stock on the applicable Settlement Date, neither this Award nor any Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
14.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
14.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
14.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.



--------------------------------------------------------------------------------



(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 14.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 14.5(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
14.5(a).
14.6    Country-Specific Terms and Conditions. Notwithstanding any other
provision of this Agreement to the contrary, the Award shall be subject to the
specific terms and conditions, if any, set forth in the Appendix to this
Agreement which are applicable to the Participant’s country of residence, the
provisions of which are incorporated in and constitute part of this Agreement.
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the specific terms and conditions applicable to such country will
apply to the Award to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
applicable laws or facilitate the administration of the Plan or this Agreement.
14.7    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.
14.8    Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.
14.9    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------



ADDITIONAL TERMS AND CONDITIONS OF
LULULEMON ATHLETICA INC.
RESTRICTED STOCK UNITS AGREEMENT
UNDER THE
LULULEMON ATHLETICA INC. 2014 EQUITY INCENTIVE PLAN


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below. Capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Agreement.
The Participant understands and agrees that the Company strongly recommends that
the Participant not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
applicable rules and regulations regularly change, sometimes on a retroactive
basis, and the information may be out of date at the time the Restricted Stock
Units vests or the Shares are issued under the Plan.
The Participant further understands and agrees that if the Participant is a
citizen or resident of a country other than the one in which the Participant is
currently working, transfer employment after grant of the Participant, or is
considered a resident of another country for local law purposes, the information
contained herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.


AUSTRALIA
Notifications
Securities Law Information.
The offering of Restricted Stock Units and resale of Shares acquired under the
Plan to a person or entity resident in Australia may be subject to disclosure
requirements under Australian law. You should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.
Terms and Conditions
Australian Securities Laws.
If Participant acquires Shares under the Plan and resells them in Australia, he
or she may be required to comply with certain Australian securities law
disclosure requirements.
Foreign Exchange.
Participant acknowledges and agrees that it is the Participant’s sole
responsibility to investigate and comply with any applicable exchange control
laws in connection with the inflow of funds from the vesting of the Restricted
Stock Units or subsequent sale of the Shares and any dividends (if any) and that
the Participant shall be responsible for any reporting of inbound international
fund transfers required under applicable law. The Participant is advised to seek
appropriate professional advice as to how the exchange control regulations apply
to the Participant’s specific situation.



--------------------------------------------------------------------------------



CHINA
Terms and Conditions
Mandatory Immediate Sale upon Vesting of Restricted Stock Units.
Notwithstanding any provisions in the Plan to the contrary, unless the Company
determines otherwise the Shares shall be immediately sold upon vesting and
settlement of the Award. A broker, agent or other third party approved by the
Company will immediately sell all of such Shares, use the proceeds to pay any
applicable fees and/or taxes and remit the balance to the Participant in cash.
Notification
Special Administration in China.
The grant of the Award, and the Grantee’s ability to receive Shares upon
settlement of the Award shall all be contingent upon the Company or the
Subsidiary obtaining approval from SAFE for the related foreign exchange
transaction and the establishment of a SAFE-approved bank account. The receipt
of funds by the Participant from the sale of the Shares and the conversion of
those funds to the local currency must be approved by SAFE. In order to comply
with the SAFE regulations, the proceeds from the sale of the Shares must be
repatriated into China through a SAFE-approved bank account set up and monitored
by the Company. The Participant may contact his or her local HR office for more
details about the SAFE approved bank account.


HONG KONG
Notification
Securities Law Notice
The Restricted Stock Units and Shares issued upon settlement of the Restricted
Stock Units do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company. The Agreement, including
this Appendix, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Restricted Stock Units are intended only for the
personal use of each eligible employee of the Company or its Subsidiaries and
may not be distributed to any other person. If the Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, or the
Plan, the Participant should obtain independent professional advice.


NEW ZEALAND
Notification
Securities Law Notice.
The Participant is being offered an opportunity to participate in the Plan. In
compliance with New Zealand securities law, the Participant is hereby notified
that all documents related to the Plan have either been provided to the
Participant or are available via website or hard copy.
A copy of the above documents will be provided to the Participant, free of
charge, on written request to the Company.



--------------------------------------------------------------------------------



The Participant is encouraged to read the provided materials carefully before
making a decision whether to participate in the Plan. When reading these
materials, the Participant should note that all references to the exercise price
are listed in U.S. dollars. In addition, the Participant should consult a tax
advisor for specific information concerning personal tax situation with regard
to Plan participation.


UNITED KINGDOM
Terms and Conditions
Tax Reporting and Payment Liability.
The following provision supplements Section 6 of the Agreement:
The Participant agrees that the Company or the Employer may calculate the
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right the Participant may have to
recover any overpayment from relevant U.K. tax authorities. If payment or
withholding of any income tax liability arising in connection with the
Participant's participation in the Plan is not made by the Participant to the
Employer within ninety (90) days of the event giving rise to such income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), The Participant
understands and agrees that the amount of any uncollected income tax will
constitute a loan owed by the Participant to the Employer, effective on the Due
Date. The Participant understands and agrees that the loan will bear interest at
the then-current official rate of Her Majesty’s Revenue and Customs, it will be
immediately due and repayable by the Participant, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in the Plan and/or this Agreement. Notwithstanding the foregoing, the
Participant understands and agrees that if they are a director or an executive
officer of the Company (within the meaning of such terms for purposes of Section
13(k) of the Exchange Act), they will not be eligible for such a loan to cover
the income tax liability. In the event that the Participant is a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, The Participant understands that the amount of any
uncollected income tax will constitute an additional benefit to the Participant
on which additional income tax and National Insurance Contributions will be
payable. The Participant understands and agrees that they will be responsible
for reporting and paying any income tax due on this additional benefit directly
to Her Majesty’s Revenue and Customs under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
primary and (to the extent legally possible) secondary class 1 national
insurance contributions due on this additional benefit which the Company or the
Employer may recover from the Participant by any of the means referred to in the
Plan and/or this Agreement.
Notwithstanding the foregoing, if Participant is an executive officer or
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the provision above will not
apply. In the event that Participant is an executive office or director and
income tax is not collected from or paid by Participant by the Due Date, the
amount of any uncollected income tax will constitute a benefit to Participant on
which additional income tax and National Insurance Contributions (“NICs”)
(including Employer's NICs, as defined below) may be payable. Participant
understands that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value of any NICs due on this additional benefit.
Notification
Securities Disclaimer. Neither this Agreement nor Appendix is an approved
prospectus for the purposes of section 85(1) of the Financial Services and
Markets Act 2000 (“FSMA”) and no offer of transferable securities to the public
(for the purposes of section 102B of FSMA) is being made in connection with the
Plan. The Plan and the Restricted



--------------------------------------------------------------------------------



Stock Units are exclusively available in the UK to bona fide employees and
former employees and any other UK Subsidiary.


TAIWAN
Notification
Securities Disclaimer. Neither the Plan nor the Restricted Stock Units are
registered in Taiwan with the Securities and Futures Bureau or subject to the
securities laws of Taiwan.

